                                                                                               United States District Court
                                                                                                 Southern District of Texas

                                UNITED STATES DISTRICT COURT                                        ENTERED
                                 SOUTHERN DISTRICT OF TEXAS                                         May 09, 2019
                                     VICTORIA DIVISION                                           David J. Bradley, Clerk


UNITED STATES OF AMERICA,                              §
 Plaintiff/Respondent,                                 §
                                                       §
        v.                                             §             CRIMINAL NO. 6:09-29
                                                       §             CIVIL NO. 6:18-39
JUAN MORALES,                                          §
 Defendant/Movant.                                     §

                               MEMORANDUM OPINION & ORDER

        Defendant/Movant Juan Morales filed a motion to vacate, set aside, or correct his sentence
                                                                                                        I

pursuant to 28 U.S.C. § 2255 and memorandum in support (D.E. 26, 27). 1 Pending before:the Court

is the United States of America's (the "Government") Motion for Summary Judgment (D.E. 37),

wherein the· Government moves the Court to dismiss the motion as untimely and substantively

meritless. Movant has responded. D.E. 39. 2

I. BACKGROUND

        In 2001, Movant pled guilty to conspiracy to traffic cocaine and marijuana and ef1gaging in

monetary transactions in property derived from unlawful activity, in Case No. 3:00-CR.. 108 in the

Northern District of Florida. He was sentenced to 20 years in the Bureau of Prisons (BOP). In

January 2009, Movant was transferred to the minimum security federal prison camp. located in

Three Rivers, Texas. Two months later, he went missing. He remained a fugitive UJ?.til he was

arrested on June 14, 2016.

        Meanwhile, on April 16, 2009, Movant was indicted in the current criminal case on one

count of escape from a federal corrections facility, in violation of 18 U.S.C. § 751(a).         0~     September
                                                                                                    I


7, 2016, he pled guilty to escape, for which he was sentenced to 18 months' imprisonment (9

months concurrent and 9 months consecutive to the undischarged term of imprisonment in Case No.

         1. Docket Entry (D.E.) references are to the criminal case.
        2. Movant's motion for extension of time to respond to the Government's motion for summary judgment (D.E.
38) is GRANTED.

                                                        1
3:00-CR-108), followed by two years' supervised release. Judgment was entered December 12,

2016. Movant did not appeal. He filed the current motion under 28 U.S.C. § 2255 on June 18, 2018.

II. MOVANT'S ALLEGATIONS

       Movant raises a single ground for relief: His escape conviction violated the Double: Jeopardy

Clause because the BOP had already tried him in absentia and subjected him to the '"criminal

sanction" ofloss of good time credit towards his sentence in Case No. 3:00-CR-108.

III. ANALYSIS

       A. 28 U.S.C. § 2255

       There are four cognizable grounds upon which a federal prisoner may move to vacate, set
                                                                                                          I

aside, or correct his sentence: (1) constitutional issues, (2) challenges to the distri;ct court's

jurisdiction to impose the sentence, (3) challenges to the length of a sentence in                  exc~ss    of the

statutory maximum, and (4) claims that the sentence is otherwise subject to collateral !attack. 28

U.S.C. § 2255; United States v. Piacente, 81 F.3d 555, 558 (5th Cir. 1996). "Reliefunder:28 U.S.C.

§ 2255 is reserved for transgressions of constitutional rights and for a narrow range of injuries
                                                                                           I
                                                                                                  that

could not have been raised on direct appeal and would, if condoned, result in a complete

miscarriage of justice." United States v. Vaughn, 955 F.2d 367, 368 (5th Cir. 1992) (per curiam). In

addition, "a collateral challenge may not do service for an appeal." United States v. Frady, 456 U.S.

152, 165 (1982).

       B. Statute of Limitations

       A motion made under § 2255 is subject to a one-year statute of limitations, which, in most

cases, begins to run when the judgment becomes final. 28 U.S.C. § 2255(±). 2 The Fifth ;circuit and



       2. The statute provides that the limitations period shall run from the latest of:

                (1) the date on which the judgment of conviction becomes final;
                (2) the date on which the impediment to making a motion created by governmental
                action in violation of the Constitution or laws of the United States is removed, if the
                movant was prevented from filing by such governmental action;

                                                           2
the Supreme Court have held that a judgment becomes final when the applicable period fqr seeking

review of a final conviction has expired. Clay v. United States, 537 U.S. 522, 531-32 (2003);

United States v. Gamble, 208 F.3d 536, 536-37 (5th Cir. 2000) (per curiam). Movant's conviction

became final on December 26, 2016, the last day to file a timely notice of appeal. See FED. R. A.PP.

P. 4(b). His § 2255 motion was dated June 18, 2018. The Government argues the motion is

therefore time barred because it was filed nearly six months after the limitations period expired on

December 26, 2017.

        The one-year statute of limitations may also begin to run from "the date on which the facts

supporting the claim or claims presented could have been discovered through the exercise of due
                                I




diligence." 28 U.S.C. § 2255(f)(4). Movant claims the clock did not begin to run until November 6,

2017, when he was notified that the BOP had denied his administrative appeal regarding his loss of

good time credits. See D.E. 27-1. The Court agrees and finds that Movant's motion is tirp.ely under

§ 2255(f)(4).

        C. Doub•e Jeopardy

        Movant claims his escape conviction violated the Double Jeopardy Clause becau~e the BOP

had already tried him in absentia and subjected him to the "criminal sanction" of loss of good time

credit towards his sentence in 3:00-CR-108. Movant further argues that the administrat~ve hearing

itself was unlawful because the BOP's disciplinary procedures apply only to inmates ~ho are "in

custody." "But here," Movant argues, "the BOP imposed a loss of freedom on [Mova.rlt] when he

was not in custody and that violated both due process and created this double jeopardy c9nundrum."

D.E. 39, p. 5 (emphasis in original).

                 (3) the date on which the right asserted was initially recognized by the Supreme Court, if
                 the right has been newly recognized by the Supreme Court and made retroactively
                 applicable to cases on collateral review; or                                             ·
                 (4) the date on which the facts supporting the claim or claims presented could have been
                 discovered through the exercise of due diligence.

28 U.S.C. § 2255(±).


                                                           3
       As an initial matter, Movant's own evidence belies his claim that the BOP sanctibned him

with loss of good time credit in absentia and without due process. While his original di~ciplinary
                                                                                             '
hearing was held while he was a fugitive, "once [he] returned to custody an in person hearing was

conducted." D.E. 27-1. Movant appealed "the May 5, 2017, hearing decision of the       Di~ciplinary


Hearing Officer . . . in which [he] was found to have committed the prohibited act of Code 200,

Escape from Non.. Secure Institution," but his appeal was denied. Jd

       Movant's claim that he cannot be prosecuted for escape because he was : punished

administratively by the BOP is also precluded under long-standing Fifth Circuit    prece~ent.    "The

Double Jeopardy Clause provides, as relevant here, that no 'person [shall] be subject fo~ the same

offense to be twice put In jeopardy oflife or limb."' United States v. Gonzales, 841 F.3d 339, 355

(5th Cir. 2016) (quoting U.S. CONST. amend. V). The Fifth Circuit has long held th~t "prison

disciplinary proceedings do not bar future criminal prosecutions." United States v. Gala~, 82 F.3d
                                                                                          I
                                            •                                             I
639, 640 (5th Cir. 1996) (citing United States v. Bryant, 563 F.2d 1227, 1230 (5th Cir. 1977) ("The

revocation of good time in an administrative proceeding by prison officials does not preclude

prosecution for a substantive offense on the same acts.")). "Where a similar double jeopardy issue

was raised, [the Fifth Circuit] summarily disposed of it saying: 'This contention is wit~out merit.

Administrative discipline of an escapee does not prohibit criminal prosecution for the! escape."'
                                                                                         I

United States v. Williamson, 469 F.2d 88, 89 (5th Cir. 1972). (quoting Keaveny v. United States,
                                                                                         '

405 F.2d 821 (5th Cir. 1969)).

       Movant's claim that his escape conviction violated the prohibition against double jeopardy

is denied.

IV. CERTIFICATE OF APPEALABILITY

        An appeal may not be taken. to the court of appeals from a final order in a hab~as corpus

proceeding "unless a circuit justice or judge issues a certificate of appealability." 28: U.S.C. §

2253(c)(1)(A). Although Movant has not yet filed a notice of appeal, the § 2255 Rules ilistruct this
                                                  4
Court to "issue or deny a certificate of appealability when it enters a final order adverse to the

applicant." Rule 11, § 2255 RULES.

       A certificate of appealability (COA) "may issue ... only if the applicant has made a
                                                                                            I

substantial showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). "The COA

determination under § 2253(c) requires an overview of the claims in the habeas petition and a

general assessment of their merits." Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). To warrant a

grant of the certificate as to claims denied on their merits, "[t]he petitioner must demonstrate that

reasonable jurists would find the district court's assessment of the constitutional claims debatable or

Wrong." Slack v. McDaniel, 529 U.S. 473, 484 (2000). This standard requires a§ 2255 hlovant to

demonstrate that reasonable jurists could debate whether the motion should have bee~ resolved

differently, or that the issues presented deserved encouragement to proceed further. United States v.

Jones, 287 F.3d 325, 329 (5th Cir. 2002) (relying upon Slack, 529 U.S. at 483-84).

       Based on the above standards, the Court concludes that Movant is not entitled to :a COA on

any of his claims. That is, reasonable jurists could not debate the Court's resolution of his claims,

nor do these issues deserve encouragement to proceed. See Jones, 287 F.3d at 329.

V. CONCLUSION

       For the foregoing reasons, the Government's Motion for Summary Judgment (D.E. 37) is

GRANTED, Movant's motion under 28 U.S.C. § 2255 (D.E. 26) is DENIED, and Movant is

DENIED a Certificate of Appealability.

               It is so ORDERED this 7th day ofMay, 2019.




                                                                   :v
                                                         JOHN D. RAINEY
                                                                         •

                                                      NIOR U.S. DISTRICT JUDGE




                                                  5
